BARFIELD, Chief Judge.
The order of the judge of compensation claims is supported by competent substantial evidence and is therefore AFFIRMED. See Frederick v. United Airlines, 688 So.2d 412 (Fla. 1st DCA 1997); Wilson v. School Board of Palm Beach County, 660 So.2d 407 (Fla. 1st DCA 1995); Johnson v. Martin Paving, 659 So.2d 347 (Fla. 1st DCA 1995); Pruett-Sharpe Const. v. Hayden, 654 So.2d 241 (Fla. 1st DCA 1995); Florida Mining & Materials v. Mobley, 649 So.2d 934 (Fla. 1st DCA 1995).
KAHN and BENTON, JJ., concur.